In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-01-00210-CR
______________________________


GARY DEAN WALLIS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 8th Judicial District Court
Franklin County, Texas
Trial Court No. 7013





Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Cornelius

O P I N I O N

	Gary Dean Wallis has filed a motion in which he asks this Court to dismiss his appeal. 
Pursuant to Tex. R. App. P. 42.2, his motion is granted.
	The appeal is dismissed.

							William J. Cornelius
							Chief Justice

Date Submitted:  	December 12, 2001
Date Decided:		December 12, 2001

Do Not Publish

P="BR1">
Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Michael Anthony Picard has appealed from a judgment taken in favor of Leon Zarzoza.  We
now have before the Court a joint motion to vacate the trial court's judgment and dismiss this appeal,
pursuant to Tex. R. App. P. 42.1 and 43.2.  The parties ask this Court to vacate the judgment of the
trial court and dismiss this case with prejudice, with all costs taxed against the party who incurred
them.  The motion contains an internal date of February 3, 2003, but was not mailed until
February 20.  Between those dates, on February 11, 2003, we released our opinion in this appeal. 
Our clerk's office has contacted counsel for both parties, who assure this Court they still desire the
relief sought by the motion.
	It is therefore ordered that our judgment of February 11, 2003, is vacated.  We withdraw our
opinion of February 11, 2003.  The judgment of the trial court is vacated, and the cause is dismissed
with prejudice in accordance with the settlement agreement of the parties.  Costs are assessed against
the party incurring such costs.				
	This Court's judgment is vacated, and the cause is dismissed. 



						Jack Carter
						Justice

Date Submitted:	March 5, 2003
Date Decided:		March 6, 2003